173 S.W.3d 647 (2005)
STATE of Missouri, Respondent,
v.
Cletus PICKLES, Appellant.
No. ED 85091.
Missouri Court of Appeals, Eastern District, Division Three.
October 18, 2005.
Daniel Joseph Bruntrager, St. Louis, MO, for appellant.
Deborah Daniels, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
Cletus Pickles ("Defendant") appeals from the trial court's judgment entered upon his conviction by a jury of possession of a controlled substance. As a prior and persistent offender and prior drug offender, Defendant was sentenced to eight years' imprisonment and required to complete a long-term drug rehabilitation treatment program. Defendant raises three points on appeal. In points I and II, Defendant argues the trial court erred in admitting (i) the police lab report identifying the controlled substance as cocaine base ("Lab Report") prepared by chemist Joseph Crow and (ii) the testimony of chemist Margaret Owens regarding the Lab Report because she did not prepare the Lab Report and her testimony constituted hearsay not within a recognized hearsay exception. In point III, Defendant argues that the trial court plainly erred in admitting testimony of prior uncharged crimes and misconduct. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).